 




EXHIBIT 10.79




FORM OF

HEAT BIOLOGICS, INC.

NOTICE OF AWARD OF RESTRICTED STOCK UNITS

2017 STOCK INCENTIVE PLAN




Heat Biologics, Inc. a Delaware corporation (the “Company”), awards to the
undersigned (the “Participant”) the following restricted stock units to acquire
shares (the “Shares”) of the common stock of the Company, par value $0.0002 per
share (the “Common Stock”), pursuant to the Company’s 2017 Stock Incentive Plan
(the “Plan”):




Participant:

 

[         ]

Total Number of Restricted Stock Units

(each Restricted Stock Unit represents

the right to receive one share of Common

Stock on the applicable vesting date):

 

[         ]

Award Date:

 

[         ]

Vesting Commencement Date:

 

[         ]

Vesting Schedule:

 

The Total Number of Restricted Stock Units shall vest and become exercisable in
four (4) equal annual installments commencing on the Award Date, subject to
Participant continuing to be an employee or service provider through each such
date. For the avoidance of doubt, the Restricted Stock Units shall vest as
follows: (i) one-fourth on the Award Date; (ii) an additional one-fourth on the
first anniversary of the Award Date; (iii) an additional one-fourth on the
second anniversary of the Award Date; and (iv) the final one-fourth on the third
anniversary of the Award Date.

 

Final Exercise Date:

The third anniversary of the Award Date, however, any unvested Restricted Stock
Units may expire earlier pursuant to Section 2 of the Restricted Stock Unit
Award Agreement if the Participant’s relationship with the Company is
terminated.




These Restricted Stock Units are awarded under and governed by the terms and
conditions of the Plan and the Restricted Stock Unit Award Agreement, both of
which are incorporated herein by reference.  By signing below, the Participant
accepts these Restricted Stock Units, acknowledges receipt of a copy of the Plan
and the Restricted Stock Unit Award Agreement, and agrees to the terms thereof.




NAME

 

HEAT BIOLOGICS, INC.:

 

 

 

 

 

 

 

 

 

 

By:  

 

(Signature)

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

 

Title:  

 

 

 

 

 

 

 

Date:

 











1




--------------------------------------------------------------------------------

 




HEAT BIOLOGICS, INC.




RESTRICTED STOCK UNIT AWARD AGREEMENT

Awarded under the 2017 Stock Incentive Plan

HEAT BIOLOGICS, INC., a Delaware corporation (the “Company”), has awarded to you
the Restricted Stock Units (“RSUs”) specified in the Notice of Award of
Restricted Stock Units above (the “Notice”), which is incorporated into this
Restricted Stock Unit Award Agreement (the “Agreement”) and deemed to be a part
hereof. The RSUs have been awarded to you under Section 6(g) of the Company’s
2017 Stock Incentive Plan (the “Plan”), on the terms and conditions specified in
the Notice and this Agreement. Capitalized terms that are not otherwise defined
herein or in the Notice shall have the meanings given to such terms in the Plan.

 

1.

RESTRICTED STOCK UNIT AWARD

The Compensation Committee of the Board of Directors of Heat Biologics, Inc.
(the “Committee”) has awarded to you on the Award Date an Award of RSUs as
designated herein subject to the terms, conditions, and restrictions set forth
in this Agreement and the Plan. Each RSU shall represent the conditional right
to receive, upon settlement of the RSU, one share of common stock of the Company
(the “Common Stock”) (subject to any tax withholding as described in Section 3).
RSUs include the right to receive dividend equivalents as specified in Section 4
(“Dividend Equivalents”). The purpose of such Award is to motivate and retain
you as an employee of the Company or a subsidiary of the Company, to encourage
you to continue to give your best efforts for the Company’s future success, and
to increase your proprietary interest in the Company. Except as may be required
by law, you are not required to make any payment (other than payments for taxes
pursuant to Section 3 hereof) or provide any consideration other than the
rendering of future services to the Company or a subsidiary of the Company.

 

2.

RESTRICTIONS, FORFEITURES, AND SETTLEMENT

Except as otherwise provided in this Section 2, RSUs shall be subject to the
restrictions and conditions set forth herein during the Restricted Period (as
defined below). Vesting of the RSUs is conditioned upon you remaining
continuously employed by the Company or a subsidiary of the Company following
the Award Date until the relevant vesting date, subject to the provisions of
this Section 2. Assuming satisfaction of such employment conditions, the RSUs
will become vested and nonforfeitable as follows: (i) one-fourth on the Award
Date; (ii) an additional one-fourth on the first anniversary of the Award Date;
(iii) an additional one-fourth on the second anniversary of the Award Date; and
(iv) the final one-fourth on the third anniversary of the Award Date. In the
event you attain Retirement age while still an employee of the Company or a
subsidiary, all unvested RSUs held by you at least one year from the Award Date
will become vested and non-forfeitable, and thereafter, so long as you remain an
employee of the Company or a subsidiary after attaining Retirement age, all
other RSUs will become 100% vested one year from the Award Date.

 

 

(a)

Nontransferability. During the Restricted Period and any further period prior to
settlement of your RSUs, you may not sell, transfer, pledge or assign any of the
RSUs or your rights relating thereto.

 

 

(b)

Time of Settlement. RSUs shall be settled promptly upon expiration of the
Restricted Period without forfeiture of the RSUs (i.e., upon vesting) by
delivery of one share of Common Stock for each RSU being settled; provided,
however, that settlement of an RSU shall be subject to the Plan, including if
applicable the six-month delay rule in the Plan pursuant to Section 409A of the
Code). (Note: This rule may apply to any portion of the RSUs that vests after
the time you become Retirement eligible under the Plan, and could apply in other
cases as well). Settlement of RSUs or cash amounts that directly or indirectly
result from Dividend Equivalents on RSUs or adjustments to RSUs shall occur at
the time of settlement of, and subject to the restrictions and conditions that
apply to, the awarded RSU. Until shares are delivered to you in settlement of
RSUs, you shall have none of the rights of a stockholder of the Company with
respect to the shares issuable in settlement of the RSUs, including the right to
vote the shares and receive actual dividends and other distributions on the
underlying shares of Common Stock. Shares of stock issuable in settlement of
RSUs shall be delivered to you upon settlement in certificated form or in such
other manner as the Company may reasonably determine.





2




--------------------------------------------------------------------------------

 














 

 

 

 

(c)

Retirement and Death. In the event of your Retirement (as that term is defined
in the Plan or your death while employed by the Company prior to the end of the
Restricted Period, your RSUs shall become fully vested In the event of your
death prior to the delivery of shares in settlement of RSUs (not previously
forfeited), shares in settlement of your RSUs shall be delivered to your estate,
upon presentation to the Committee of letters testamentary or other
documentation satisfactory to the Committee, and your estate shall succeed to
any other rights provided hereunder in the event of your death.

 

 

(d)

Termination not for Cause/ Termination Following Change in Control. Upon
termination of your employment or service with the Company and its Subsidiaries
such that you are no longer either an employee or consultant to the Company
(i) by the Company or its Subsidiaries without Cause (including, in case of a
Nonemployee Director, the failure to be elected as a Nonemployee Director) or
(ii) by you  for “Good Reason” as defined  below) or the Company without Cause
during the two  year period following a Change in Control (as defined in the
Plan), the Restricted Period and all remaining restrictions shall expire and the
RSUs shall be deemed fully vested;  provided that you have been continuously
employed by the Company for at least two years  and you sign a general release
and, where deemed applicable by the Company, a non-compete and/or a
non-solicitation agreement.   For purposes of this Agreement “Good Reason” shall
have the definition set forth in your employment agreement with the Company and
if there is no definition in your employment agreement with the Company then
“good reason” shall mean the occurrence of any of the following events without
your consent: (i) a material reduction in your base salary; (ii) a material
breach by the Company of the terms of your employment agreement with the
Company; (iii) a material reduction in your duties, authority and
responsibilities relative to your duties, authority, and responsibilities in
effect immediately prior to such reduction; or (iv) the relocation of your
principal place of employment, without your consent, in a manner that lengthens
your one-way commute distance by twenty fine (25) or more miles from your
then-current principal place of employment immediately prior to such relocation.

 

 

(e)

Disability. In the event you become Disabled (as that term is defined in your
employment agreement with the Company or if there is no definition in your
employment agreement with the Company then the definition shall be the
definition in the Plan), for the period during which you continue to be deemed
to be employed by the Company or a subsidiary (i.e., the period during which you
receive Disability benefits), you will not be deemed to have terminated
employment for purposes of the RSUs. Upon the termination of your receipt of
Disability benefits, (i) you will not be deemed to have terminated employment if
you return to employment status, and (ii) if you do not return to employment
status, you will be deemed to have terminated employment at the date of
cessation of payments to you under all disability pay plans of the Company and
its subsidiaries, with such termination treated for purposes of the RSUs as a
Retirement or death.

 

 

(f)

Other Termination of Employment. In the event of your voluntary termination, or
termination by the Company for Cause (as defined in the Plan or your employment
agreement with the Company) or misconduct or other conduct deemed by the Company
to be detrimental to the interests of the Company, you shall forfeit all
unvested RSUs on the date of termination.

 

 

(g)

Other Terms.

 

 

(i)

You may, at any time prior to the expiration of the Restricted Period, waive all
rights with respect to all or some of the RSUs by delivering to the Company a
written notice of such waiver.

 

 

(ii)

Termination of employment includes any event if immediately thereafter you are
no longer an employee of the Company or any subsidiary of the Company, subject
to Section 2(h) hereof. References in this Section 2 to employment by the
Company include employment by a subsidiary of the Company. Termination of
employment means an event after which you are no longer employed by the Company
or any subsidiary of the Company. Such an event could include the disposition of
a subsidiary or business unit by the Company or a subsidiary.





3




--------------------------------------------------------------------------------

 








 

 

 

 

(iv)

Upon any termination of your employment, any RSUs as to which the Restricted
Period has not expired at or before such termination shall be forfeited. Other
provisions of this Agreement notwithstanding, in no event will an RSU that has
been forfeited thereafter vest or be settled.

 

 

(h)

The following events shall not be deemed a termination of employment:

 

 

(i)

A transfer of you from the Company to a subsidiary, or vice versa, or from one
subsidiary to another;

 

 

(ii)

A leave of absence, duly authorized in writing by the Company, for military
service or sickness or for any other purpose approved by the Company if the
period of such leave does not exceed ninety (90) days; and

 

 

(iii)

A leave of absence in excess of ninety (90) days, duly authorized in writing, by
the Company, provided your right to reemployment is guaranteed either by a
statute or by contract.

 

 

    

However, failure of you to return to active service with the Company or a
subsidiary at the end of an approved leave of absence shall be deemed a
termination of employment. During a leave of absence as defined in (ii) or
(iii), although you will be considered to have been continuously employed by the
Company or a subsidiary and not to have had a termination of employment under
this Section 2, the Committee may specify that such leave period shall not be
counted in determining the period of employment for purposes of the vesting of
the RSUs. In such case, the vesting dates for unvested RSUs shall be extended by
the length of any such leave of absence.

 

3.

TAXES

At such time as the Company is required to withhold taxes with respect to the
RSUs, or at an earlier date as determined by the Company, you shall make
remittance to the Company of an amount sufficient to cover such taxes or make
such other arrangement regarding payments of such taxes as are satisfactory to
the Committee. The Company and its subsidiaries shall, to the extent permitted
by law, have the right to deduct such amount from any payment of any kind
otherwise due to you, including by means of mandatory withholding of shares
deliverable in settlement of your RSUs to satisfy the mandatory tax withholding
requirements. When the Dividend Equivalents you receive under Section 4, if any,
become payable to you, they will be compensation (wages) for tax purposes and
will be included on your W-2 form. The Company will be required to withhold
applicable taxes on such Dividend Equivalents. The Company may deduct such taxes
either from the gross Dividend Equivalents payable on such RSUs or from any
other cash payments to be made to or on account of you or may require you to
make prompt remittance to the Company of such tax amounts. Any cash payment to
you under Section 4 of the Agreement will be included in your W-2 form as
compensation and subject to applicable tax withholding.

 

4.

DIVIDEND EQUIVALENTS AND ADJUSTMENTS

 

 

(a)

Dividend Equivalents shall be paid or credited on RSUs (other than RSUs that, at
the relevant record date, previously have been settled or forfeited) as follows,
except that the Committee may specify an alternative treatment from that
specified in (i), (ii), or (iii) below for any dividend or distribution:

 

 

(i)

Cash Dividends. If the Company declares and pays a dividend or distribution on
Common Stock in the form of cash, then you will be credited with a cash amount
as of the payment date for such dividend or distribution equal to the number of
RSUs credited to you as of the record date for such dividend or distribution
multiplied by the amount of cash actually paid as a dividend or distribution on
each outstanding share of Common Stock at such payment date. Any amounts
credited under this Section 4(a)(i) shall be subject to the restrictions and
conditions that apply to the RSU with respect to which the amounts are credited
and will be payable when the underlying RSU becomes payable. If the underlying
RSU does not vest or is forfeited, any amounts credited under this
Section 4(a)(i) with respect to the underlying RSU will also fail to vest and be
forfeited.








4




--------------------------------------------------------------------------------

 









 

(ii)

Non-Share Dividends. If the Company declares and pays a dividend or distribution
on Common Stock in the form of property other than shares, then a number of
additional RSUs shall be credited to you as of the payment date for such
dividend or distribution equal to the number of RSUs credited to you as of the
record date for such dividend or distribution multiplied by the Fair Market
Value of such property actually paid as a dividend or distribution on each
outstanding share of Common Stock at such payment date, divided by the Fair
Market Value of a share at such payment date. Any RSUs credited to you under
this Section 4(a)(ii) shall be subject to the restrictions and conditions that
apply to the RSU with respect to which the RSUs are credited and will be payable
when the underlying RSU becomes payable. If the underlying RSU does not vest or
is forfeited, any RSUs credited under this Section 4(a)(ii) with respect to the
underlying RSU will also fail to vest and be forfeited. You will be eligible to
receive Dividend Equivalents on any RSUs credited to you under this
Section 4(a)(ii).

 

 

(iii)

Common Stock Dividends and Splits. If the Company declares and pays a dividend
or distribution on Common Stock in the form of additional shares, or there
occurs a forward split of Common Stock, then a number of additional RSUs shall
be credited to you as of the payment date for such dividend or distribution or
forward split equal to the number of RSUs credited to you as of the record date
for such dividend or distribution or split multiplied by the number of
additional shares actually paid as a dividend or distribution or issued in such
split in respect of each outstanding share of Common Stock. Any RSUs credited to
you under this Section 4(a)(iii) shall be subject to the restrictions and
conditions that apply to the RSU with respect to which the RSUs are credited and
will be payable when the underlying RSU becomes payable. If the underlying RSU
does not vest or is forfeited, any RSUs credited under this Section 4(a)(iii)
with respect to the underlying RSU will also fail to vest and be forfeited. You
will be eligible to receive Dividend Equivalents on any RSUs credited to you
under this Section 4(a)(iii).

 

 

(b)

The number of your RSUs and other related terms shall be appropriately adjusted,
in order to prevent dilution or enlargement of your rights with respect to RSUs,
to reflect any changes in the outstanding shares of Common Stock resulting from
any event referred to in Section 3(c) of the Plan, taking into account any RSUs
credited to you in connection with such event under Section 4(a).

 

5.

EFFECT ON OTHER BENEFITS

In no event shall the value, at any time, of the RSUs or any other payment under
this Agreement be included as compensation or earnings for purposes of any other
compensation, retirement, or benefit plan offered to employees of the Company
unless otherwise specifically provided for in such plan.

 

6.

RIGHT TO CONTINUED EMPLOYMENT

Nothing in the Plan or this Agreement shall confer on you any right to continue
in the employ of the Company or any subsidiary or any specific position or level
of employment with the Company or any subsidiary or affect in any way the right
of the Company or any subsidiary to terminate your employment without prior
notice at any time for any reason or no reason.

 

7.

ADMINISTRATION; UNFUNDED OBLIGATIONS

The Committee shall have full authority and discretion, subject only to the
express terms of the Plan, to decide all matters relating to the administration
and interpretation of the Plan and this Agreement, and all such Committee
determinations shall be final, conclusive, and binding upon the Company, you,
and all interested parties. Any provision for distribution in settlement of your
RSUs and other obligations hereunder (including cash amounts set aside under
Section 4(a)(i)) shall be by means of bookkeeping entries on the books of the
Company and shall not create in you or any beneficiary any right to, or claim
against any, specific assets of the Company, nor result in the creation of any
trust or escrow account for you or any beneficiary. You and any of your
beneficiaries entitled to any settlement or distribution hereunder shall be a
general creditor of the Company.

 





5




--------------------------------------------------------------------------------

 







8.

AMENDMENT

This Agreement shall be subject to the terms of the Plan, as amended from time
to time, except that the Award which is the subject of this Agreement may not be
materially adversely affected by any amendment or termination of the Plan
approved after the Award Date without your written consent.

 

9.

SEVERABILITY AND VALIDITY

The various provisions of this Agreement are severable, and any determination of
invalidity or unenforceability of any one provision shall have no effect on the
remaining provisions.

 

10.

GOVERNING LAW

Except to the extent preempted by any applicable federal law, this Agreement
shall be construed and administered in accordance with the laws of the State of
Delaware, without reference to its principles of conflicts of law. The parties
shall resolve all disputes, controversies and differences which may arise
between the parties, out of or in relation to or in connection with this
Agreement or the breach, termination, enforcement, interpretation or validity
thereof, including the determination of the scope or applicability of this
Agreement to arbitrate, after discussion in good faith attempting to reach an
amicable solution.  Such discussion will begin immediately after one party has
delivered to the other party a request for discussion. If the dispute,
controversy, or claim cannot be resolved within 30 days following the date on
which the request for discussion is delivered, then it will be finally settled
by arbitration held in Durham, North Carolina in accordance with the latest
Rules of the American Arbitration Association. Such arbitration shall be
conducted by one arbitrator appointed as follows: each party will appoint one
arbitrator and the appointed arbitrators shall appoint the deciding arbitrator. 
The decision of the tribunal shall be final and may not be appealed.  The
arbitral tribunal may, in its discretion award fees and costs as part of its
award. Judgment on the arbitral award may be entered by any court of competent
jurisdiction, including any court that has jurisdiction over either of the party
or any of their assets.




12.

SUCCESSORS

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns, and heirs of the respective parties.

 

13.

DATA PRIVACY

By entering into this agreement, you (i) authorize the Company, and any agent of
the Company administering the Plan or providing Plan recordkeeping services, to
disclose to the Company or any of its subsidiaries such information and data as
the Company or any such subsidiary shall request in order to facilitate the
award of RSUs and the administration of the Plan; (ii) waive any data privacy
rights you may have with respect to such information; and (iii) authorize the
company to store and transmit such information in electronic form.

 

14.

ENTIRE AGREEMENT AND NO ORAL MODIFICATION OR WAIVER

This Agreement contains the entire understanding of the parties. This Agreement
shall not be modified or amended except in writing duly signed by the parties,
except that the Company may adopt a modification or amendment to the Agreement
that is not materially adverse to you in writing signed only by the Company. Any
waiver of any right or failure to perform under this Agreement shall be in
writing signed by the party granting the waiver and shall not be deemed a waiver
of any subsequent failure to perform.




[Signature page follows]

 














6




--------------------------------------------------------------------------------

 







 

 

HEAT BIOLOGICS, INC.

 

By:

 

 

 

 

 

I have read this Agreement in its entirety. I understand that this Award has
been granted to provide a means for me to acquire and/or expand an ownership
position in Heat Biologics, Inc., and it is expected that, if applicable, I will
retain the stock I receive upon the vesting of this award consistent with the
Company’s share retention guidelines. I acknowledge and agree that sales of
shares will be subject to the Company’s policy regulating trading by employees.
In accepting this Award, I hereby agree that such broker-dealer as the Company
may choose to administer the Plan, may provide the Company with any and all
account information

















7


